Citation Nr: 0811139	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the right 
(major) subscapular area (right axilla) with injury of muscle 
group (MG) IV.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran requested a hearing before the Board in 
Washington, DC, but subsequently cancelled his hearing 
request.


FINDING OF FACT

Residuals of a SFW of the right axilla include a retained 
metallic foreign body and pain and discomfort, productive of 
no more than moderate impairment in the dominant arm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a SFW of the subscapular area with injury of MG 
IV are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in April 2004, after its initial 
adjudication of the claim.  Additionally, a March 2006 letter 
provided the veteran with the requisite notice with respect 
to the initial-disability-rating and effective-date elements 
of his claim.  There is no indication or reason to believe 
that any ultimate decision of the RO on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the March 2003 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  It also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain).  The veteran has 
been provided with the specific rating criteria applicable to 
his claim by the February 2006 rating decision and 
supplemental statement of the case.  Additionally, the 
veteran has participated in the appeals process and presented 
written statements explaining how his service-connected 
disability has worsened.  Hence, he has demonstrated his 
understanding of the evidence needed to substantiate his 
claim.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria
Muscle Injury

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21.

In cases of evaluation of orthopedic injuries, there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement.  In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.   
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

Analysis

Service medical records reflect that the veteran is in 
receipt of the Purple Heart.  He sustained a superficial 
fragment wound of the right shoulder in 1966.  

On VA examination in October 1970 a scar was noted in the 
right posterior axillary line which was well-healed, 
nontender, not depressed, not adherent with keloid formation.  
The veteran had full range of motion of the right shoulder 
girdle.  The diagnosis was scar, right posterior axillary 
line, residual shell fragment wound.  

A private radiological examination of the axilla conducted in 
June 1988 disclosed a opaque foreign body in the soft tissues 
of the right upper arm or right axilla.  

A VA radiological examination of the right shoulder conducted 
in April 1996 revealed a small metallic fragment in the soft 
tissues in the axillary area but no bony defect was noted.

On VA examination in October 1996, the veteran complained 
that his right arm was weak.  Examination showed a small, 
rounded scar, one centimeter in diameter on the posterior 
right axilla.  The scar was well-healed and nontender.  The 
veteran exhibited full range of motion.  The diagnosis was 
fragment missile wound of the right shoulder.  

In March 2003 the veteran was afforded an examination 
performed by QTC services.  The veteran reported that when he 
lifted his right arm he developed discomfort in the right 
scapular area.  The discomfort was manifested by sharp pain 
in the right scapular area where the shrapnel was located.  
He reported that the pain was intermittent.  He is right 
handed and when he sleeps on his right shoulder or while 
performing the duties of his employment, which consist of 
lifting, he can feel an occasional sharp pain with movement 
of the arm.  He denied any limitation of movement of his 
shoulder other than the limits placed on him when he 
experienced pain.  He has not lost any time from work and he 
denied any motor weakness.  He stated that he experienced 
some lack of endurance but it was related to pain.  He 
relieved his symptoms of pain with over the counter 
medication and he had not required any bedrest or treatment 
by a physician.  Review of the scar showed it was 1 
centimeter by 1.5 centimeters in the right lateral scapular 
area on the lower side with no underlying tissue loss, 
disfigurement, or keloid formation.  It was not tender to 
touch and there was no hyperpigmentation or hypopigmentation.  
Examination of the shoulder revealed normal range of motion 
with flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  He complained of pain at 180 degrees of flexion and 
180 degrees of abduction.  A radiological examination, 
completed in conjunction with the QTC examination, revealed a 
normal right scapula.  

VA outpatient treatment records dated from 1979 to 2005 
continue to reveal complaints of pain and discomfort in the 
area of the right shoulder.  

The current 10 percent evaluation was awarded under 
Diagnostic Code (DC) 5304 for impairment of MG IV that is 
moderate in severity in the dominant arm.  According to the 
DC, MG IV functions to stabilize the shoulder by holding the 
head of the humerus in the socket during strong movements, 
and in abduction, outward rotation, and inward rotation 
movements.  A 20 percent evaluation is afforded for 
impairment that is moderately severe in the dominant arm, and 
a 30 percent evaluation is warranted for impairment that is 
severe.  38 C.F.R. § 4.73, DC 5304.   The record reflects 
that the veteran's right arm is his dominant arm.

There is no evidence that the veteran has any symptom of the 
retained foreign body in the right axilla other than pain.  
He has normal flexion and abduction of the right shoulder to 
180 degrees.  38 C.F.R. § 4.71, Plate I.  He reported no 
limitations in range of motion during his most recent VA 
examination in March 2003.  The scarring revealed no 
underlying tissue loss,  disfigurement, or keloid formation 
and it was not tender to touch and there was no 
hyperpigmentation or hypopigmentation.  In short, no examiner 
has found that the veteran has intramuscular scarring, 
adhesion of the bone, loss of deep fascia, loss of muscle 
substance, impairment of muscle tone, or positive evidence of 
impairment, which constitute symptoms of moderately severe 
muscle disability.  The veteran does not meet any criterion 
indicative of more than a moderate disability of MG IV.

The Board has considered whether there is any other schedular 
basis for granting the veteran's claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. 
West; 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 10 percent for 
injury to MG IV, right shoulder, must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the right (major) subscapular area 
(right axilla) with injury of MG IV is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


